06/28/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                January 4, 2017 Session

          STEPHEN LYNN HUGUELEY v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Hardeman County
                     No. CC-6665     J. Weber McCraw, Judge


                           No. W2016-01428-CCA-R3-ECN



The Petitioner, Stephen Lynn Hugueley, was sentenced to death for the 2002 first degree
premeditated murder of a prison counselor, Delbert Steed, while the Petitioner was
housed at the Hardeman County Correctional Facility, following two prior first degree
murder convictions for the shotgun slaying of his mother and the later killing of another
inmate. See State v. Hugueley, 185 S.W.3d 356, 364 (Tenn. 2006). He filed a petition
for writ of error coram nobis, alleging that his 2013 MRI, which showed that he had
congenital brain defects, was “newly discovered evidence” that he was incompetent at the
time of his 2003 capital trial, as well as in 2008 when he withdrew his petition for post-
conviction relief. The coram nobis court concluded that the Petitioner had made an
insufficient showing for the granting of relief. On appeal, the Petitioner argues that the
court erred in this determination, asserting that, had his incompetency been known at the
time of trial, no judgment of conviction would have been entered and that, as well, he had
not been competent to waive the presentation of mitigating evidence at trial or to waive
his right to utilize post-conviction procedures. Further, he argues that a relative may
pursue, in his behalf, his petition for writ of error coram nobis. Following our review, we
conclude that the Petitioner’s claim of incompetency before and after his trial does not
constitute “newly discovered evidence” and, further, that this claim was untimely.
Accordingly, we affirm the order of the coram nobis court denying relief.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS and CAMILLE R. MCMULLEN, JJ., joined.

Amy Dawn Harwell and Kristen Marie Stanley, Assistant Federal Public Defenders,
Nashville, Tennessee, for the appellant, Stephen Lynn Hugueley.
Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant
Attorney General; D. Michael Dunavant, District Attorney General; and Joe L. VanDyke
and Mark E. Davidson, Assistant District Attorneys General, for the appellee, State of
Tennessee.

                                        OPINION

                                          FACTS

       Before setting out the complicated history of this matter, as well as the Petitioner’s
shifting and contradictory desires, we first note that the Petitioner has a history of taking
actions which appear to be against his self-interest and later, in a series of petitions and
motions and appeals, again visits the court system where he seeks to undo his earlier
actions. In a previous proceeding, this court observed that the Petitioner appeared to have
“a firm grasp of the legal process and the legal ramifications of his decisions.” Stephen
Lynn Hugueley v. State, No. W2009-00271-CCA-R3-PD, 2011 WL 2361824, at *41
(Tenn. Crim. App. June 8, 2011), perm. app. denied (Tenn. Dec. 13, 2011) (hereinafter
“state post-conviction appeal”). Further, we noted the Petitioner’s apparent “willingness
to use his knowledge of the legal system to manipulate proceedings to further his own
interests or agenda.” Id. His petition for writ of error coram nobis, the denial of which is
the basis for this appeal, appears to be an attempt to relitigate a previous finding by the
courts that he was competent. On this latest foray into the court system, the Petitioner
argues that the opinions of two new experts that he is presently incompetent and has been
since before his 2003 trial constitute “newly discovered evidence,” meaning that his
conviction and sentence of death must be set aside. As we will explain, we agree with
the error coram nobis court that these two later expert opinions are not “newly discovered
evidence” and do not entitle the Petitioner to relief.

        We note that in a parallel federal proceeding, reviewing issues very similar to
those raised by this appeal, Chief Judge J. Daniel Breen concluded in 2015 that the
Petitioner’s chance of success in his state coram nobis proceeding, which is the basis for
this appeal, was “minimal.” Stephen Hugueley v. Wayne Carpenter, Warden, No. 09-
1181-JDB-egb, 2015 WL 225053, at *20 (W.D. Tenn. Jan. 15, 2015) (hereinafter
“federal habeas corpus action”). Much of the difficulty in writing this opinion is that the
Petitioner’s extensive psychiatric history was not set out in his coram nobis petition, other
than in a report of one of the new mental health experts, Dr. George Woods, who
criticized the prior examinations. However, the Petitioner’s mental health history is set
out in detail in the state post-conviction appeal and in the federal habeas corpus action,
neither of which is revealed in either of the Petitioner’s briefs filed in this matter. The
state post-conviction appeal reviewed in 2011 the Petitioner’s claim that he was
incompetent to withdraw his 2008 post-conviction relief petition, while the federal habeas
                                             -2-
corpus action considered essentially the same claims presented by this appeal. The
Petitioner was unsuccessful in both of those actions.

       We will set out the complicated history of this matter.

        The Petitioner was convicted in 1986 of the first degree murder of his mother; in
1992 of the first degree murder of an inmate; in 1998 of criminal attempt to commit the
first degree murder of a second inmate; and in 2003 of the first degree premeditated
murder of Mr. Steed, whom he stabbed thirty-six times with a homemade knife, or
“shank,” in 2002. At his trial for the homicide of Mr. Steed, the Petitioner waived
presenting a defense at the guilt phase or mitigating evidence at the sentencing phase.

        This appeal concerns the Petitioner’s conviction, and sentence of death, only for
the 2002 murder of Mr. Steed. In the past, the Petitioner has been evaluated by a number
of mental health professionals. Prior to his trial, he was examined by Dr. Keith Caruso,
who found him competent to stand trial in 2003. Dr. Caruso’s extensive examination is
set out in great detail in Stephen Hugueley, 2015 WL 225053, at *3-5.

       Following the Petitioner’s MRI in 2013, two new mental health experts
concluded, based on the MRI results, and contrary to all other experts who previously
examined him, that the Petitioner had been incompetent to stand trial in the capital case a
decade earlier, as well as later when he filed and subsequently withdrew his petition for
post-conviction relief. The Petitioner views the two opinions of incompetency as “newly
discovered evidence,” which invalidate his third first degree murder conviction, sentence
of death, and later withdrawal of his petition for post-conviction relief as to that
conviction and sentence.

        As to his seeking post-conviction relief, the Petitioner filed a pro se petition for
post-conviction relief in 2008. Stephen Lynn Hugueley, 2011 WL 2361824, at *1. The
post-conviction court appointed the Office of the Post-Conviction Defender to represent
the Petitioner, and he then wrote the post-conviction court expressing his desire to
withdraw his petition. A competency hearing was held in November 2008. On January
8, 2009, the post-conviction court found the Petitioner competent and entered an order
dismissing the petition, as he had requested. A notice of appeal was filed on February 19,
2009, and this court affirmed the post-conviction court’s determination. The Petitioner
then filed a motion to remand the matter to the post-conviction court, predicated upon his
new desire to proceed with any and all available challenges to his conviction and
sentence. Id.

      Apparently, while that appeal was pending, the Petitioner, arguing that trial
counsel was ineffective, filed the federal habeas corpus petition in the United States
                                            -3-
District Court for the Western District of Tennessee. Stephen Hugueley, 2015 WL
225053, at *1. Then, in November 2013, the Petitioner, through counsel, sought to
amend his federal petition to include “claims relating to brain imaging.” Id. at *17. In
April 2014, this motion was denied, as was the Petitioner’s request to hold in abeyance
the federal claims, apparently to pursue in state court the brain imaging claims. With the
federal habeas corpus matter still pending, the Petitioner next filed in the Circuit Court
for Hardeman County a petition for writ of error coram nobis on September 26, 2014,
citing the brain imaging claims as “newly discovered evidence.” That court dismissed
the petition on June 7, 2016, and this appeal followed.

       To explain the Petitioner’s extensive psychiatric history, we will set out a lengthy
portion of his unsuccessful 2015 federal habeas corpus action, which, in turn, quoted
portions of this court’s 2011 opinion:

               Petitioner’s competency has been addressed at various times in the
       state court. In 2003, prior to trial, neuropsychologist Pamela Auble
       conducted a records review and forensic neuropsychological evaluation of
       Petitioner at the request of counsel. (See ECF No. 43–2 at PageID 3433,
       3447.) Auble concluded that he “had a history of psychiatric problems and
       severe behavioral problems” including socialization and impulse control,
       suicidal ideation and attempts, auditory hallucinations, depression, and
       aggression. (Id. at PageID 3454.) She noted “patchy impairments” from
       the neuropsychological testing. (Id. at PageID 3453.) Auble stated that a
       CT scan in 1987 did not reveal evidence of recurrence of a tumor that was
       removed from Petitioner’s brain. (Id.) However, she recommended
       medical imaging of [Petitioner’s] brain given the neuropsychological data,
       his “left arm/leg symptoms, and the frequent severe headaches.” (Id.)

               In 2003, psychiatrist Keith Caruso evaluated Petitioner at the request
       of his attorney to form an opinion about Petitioner’s competency to stand
       trial, mental state at the time of the offenses, and extenuating or mitigating
       factors for sentencing. (See id. at PageID 3457.) With regard to his
       competency, Caruso stated:

                      Despite a severe mental disease, Intermittent Explosive
              Disorder, the [Petitioner] understands the nature of the
              proceedings against him and the possible consequences and
              can cooperate intelligently with his attorney in his own
              defense in accordance with the criteria listed in State v.
              Blackstock. He accurately stated the charge against him as
              “first degree murder,” and knew the date, victim, and location
                                            -4-
of the allegation. He was aware that he could face the death
penalty or life in prison without the possibility of parole, or
life with the possibility of parole, although he acknowledged
that, compounded with his earlier sentences, even the latter
would amount to spending the remainder of his life in prison.

        [Petitioner] identified his attorneys as Michie Gibson
and T.J. Cross–Jones, stated that they “got along okay,” and
felt that they were adequately representing his interests. He
identified Elizabeth Rice as the prosecutor who would present
evidence against him. He recognized that his attorneys would
not want him to make incriminatory statements to the
prosecutor, although he had already done so in an effort to
ensure that he is given the death penalty. [Petitioner] knew
that the Judge was the Honorable Jon Kerry Blackwood and
understood the Judge’s role to be “to hear all the evidence and
make rulings on objections and motions and instruct the jury,
make sure Constitutional Rights aren’t violated.” He further
acknowledged that the Judge was impartial.

        [Petitioner] knew that the jury heard all evidence,
deliberated, and decided issues of guilt or innocence and
passed sentence in the event of a first degree murder
conviction. He defined evidence as “proof of something,”
and stated that witnesses “verify the accuracy of events or
provide scientific information, such as DNA or psychiatric
opinions.” He knew the possible please [sic] of guilty and not
guilty and understood the concept of presenting an insanity
defense, although he acknowledged that he did not “think that
it would fly.” He stated that at trial, “the prosecutor puts up
evidence proving the defendant committed the crime, and the
defense tries to rebut it. The jury is instructed and
deliberates.” He named potential outcomes as verdicts of
“guilty and not guilty, as well as justifiable homicide or a
lesser included offense.” He stated that a guilty verdict on
first degree murder would lead to a sentencing hearing where
aggravators and mitigators would be presented to the jury,
who would again deliberate and pass sentence.

       [Petitioner] stated that he wanted to receive the death
penalty. He initially stated, “I’m suicidal, I just ain’t got the
                               -5-
guts to do it myself.” He later corrected himself, saying that
he was not suicidal, but did not care whether he lived or died
under the current conditions. He further added, “I have no
intention of living 30 or 40 years in prison.” [Petitioner]
stated that he did not believe that life ended at physical death,
believing that there was an after-life. He stated that he
imagined that he would go to hell if he did not change his
ways. He was non-committal as to whether he would change
his ways. [Petitioner] also stated that conditions at Unit 2,
where he would likely be housed if given a death sentence,
were in fact better than conditions had been at other facilities.
While this may seem unusual, it is a sentiment that I have
heard expressed by several other inmates.

        [Petitioner] further added that he understood that, if
given the death penalty, he would be executed by lethal
injection. He acknowledged that he would have selected this
method over electrocution, as that may have led to a more
painful death.

       [Petitioner] understands the nature of the proceedings
against him on a factual and rational level. He also
understands the possible consequences of those proceedings,
specifically that he could face the death penalty or life in
prison. [Petitioner’s] current assertion that he wants to be
convicted and receive the death penalty requires careful
analysis to determine whether he has reached this stance
rationally.

        A key issue to examine in [Petitioner’s] case is the
distinction between rational and conventional. Under most
circumstances, we would question the reasoning of someone
who made efforts to engineer his own death. We must
carefully safeguard to be certain that someone is not doing so
out of mental illness, such as Major Depression, Bipolar
Disorder, or Schizophrenia or some other psychotic disorder.
[Petitioner] is not psychotic at this time. He does not suffer
currently from delusions, hallucinations, or other forms of
disorder in his thinking. He is not seeking to end his life as a
means of ending some imagined suffering that is the irrational
product of a delusion or hallucination.
                               -6-
       Neither does [Petitioner] currently suffer from Major
Depression or Bipolar Disorder. Depressed individuals often
are so hopeless and tormented by their depression that they
see suicide as the only means of escaping their intolerable
pain. Conversely, an individual in the throes of a manic
episode may be so grandiose as to believe that his death
would not be permanent or would serve some other greater
societal cause, such as saving the world. Manic individuals
lack the insight to project themselves into the future and
appreciate the ramifications of their impulsive decisions. In
each of these cases, an individual may make an irrational
decision that leads to his own death, failing to recognize that
he is viewing the world in an irrationally distorted manner
and in fact has a condition that may be alleviated by
treatment.

        [Petitioner’s] assertion that he wants the death penalty
is conditional. He stated that he would be happy to live as a
free man and raise a family, although he recognizes that this
is not an option for him. [Petitioner’s] desire to be executed
is also conditional in that it has arisen in the setting of
frustration and thwarted desires. [Petitioner] is a man with
little control over his environment. He is constitutionally a
man who requires instant gratification; thus, his lack of
control and the tedium of prison are difficult for him to
tolerate. [Petitioner] never developed a sense that he could
enact socially acceptable behavior that would lead to him
receiving positive reinforcements. Instead, his life has been a
series of disappointments, abandonment, broken promises,
and frustration.

        [Petitioner] realistically appreciates that his
circumstances will not change. He feels that he cannot
tolerate “30 to 40 more years in prison,” seeing this as
intolerable suffering. While there certainly is a significant
degree of suffering involved, this could in no way justify
changing his circumstances. He acknowledges that he has
tried treatments with various antipsychotic, mood stabilizing,
and antidepressant medications without effect, and he does
not meet criteria for one of these conditions. While
                              -7-
      conventionally most people would elect to preserve their lives
      even in prison without the possibility of parole, [Petitioner] is
      certainly unconventional. However, his reasoning is not
      irrational, given his unconventional personality and life’s
      experience.

             Finally, [Petitioner] is capable of cooperating with his
      attorneys in his own defense. At times, he has not chosen to
      do so; nevertheless, these are again unconventional choices,
      as opposed to choices driven by irrational delusional beliefs,
      psychotically disordered thinking, or hallucinations.

(ECF No. 43-2 at PageID 3466-3469.) Petitioner was considered to be
competent stand trial in 2003.

       [Petitioner] moved to withdraw his post-conviction petition after
issues with his visitation were resolved. See Hugueley v. State, No.
W2009-00271-CCA-R3-PD, 2011 WL 2361824, at *4-7 (Tenn. Crim. App.
June 8, 2011). A competency hearing was held on November 14, 2008. Id.
at *11. (See ECF No. 42–12.) The post-conviction court found Petitioner
competent to waive post-conviction review and dismissed the petition in
2009. Hugueley, 2011 WL 2361824, at *16.

       On appeal, the Tennessee Court of Criminal Appeals heard
Petitioner’s motion to remand the matter to the post-conviction court and
the merits of the case contemporaneously. Id. at *1. In 2011, the court
determined that Petitioner could not “belatedly withdraw his decision to
dismiss his petition for post-conviction relief” and that the post-conviction
court did not err in concluding Petitioner was competent. Id. at *1, *43.

       The Tennessee Court of Criminal Appeals thoroughly reviewed
issues related to Petitioner’s mental health:

            On August 1, 2008, the post-conviction court
      appointed Dr. Bruce Seidner to evaluate the Petitioner’s
      competency.

             During a competency hearing [on] November 14,
      2008, Dr. Seidner, a licensed clinical psychologist, testified
      that he was appointed by the court in August 2008, to
      evaluate the Petitioner’s competency to withdraw his petition
                                     -8-
for post-conviction relief. Dr. Seidner reported that he met
with the Petitioner on August 27 and 28, 2008. He utilized
the PAI, which is a self-report inventory, and administered a
test of malingering called the VIP. Dr. Seidner also
administered the Wisconsin Card Sort Test and the Wechsler
Adult Intelligent Scale, 3rd Edition. As a result of this
testing, Dr. Seidner opined that the Petitioner “presents as
really quite capable.” Dr. Seidner determined that the
Petitioner was not struggling with depression and talked
about the Petitioner’s self-responsibility and self-interests.
Dr. Seidner concluded that there was no impairment of the
Petitioner’s capacity.

       The Petitioner’s counsel elicited responses from Dr.
Seidner delineating the differences between a psychologist
and a neuropsychologist. Dr. Seidner acknowledged that Dr.
Pamela Auble was a neuropsychologist and had administered
different tests during her evaluation of the Petitioner in 2003.
Dr. Auble did not conclude that the Petitioner was not
competent. Dr. Seidner noted, however, that while he was
not a neuropsychologist, there was no trauma or brain disease
evident from Dr. Auble’s evaluation in 2003, which would
necessitate the need for evaluation by a neuropsychologist in
2008.

       Dr. Seidner related that, upon contacting Brushy
Mountain on August 25, 2008, he was advised by the unit
manager that the Petitioner refused to take any tests and
requested no-contact visitation. Dr. Seidner explained that
while he did meet with the Petitioner, they were separated by
a glass partition. Dr. Seidner related that the Petitioner was
operating at a fourth grade level. He also related that the
Petitioner’s score indicated a high risk for suicide. However,
Dr. Seidner rejected any conclusion that the Petitioner was
“extremely depressed and suicidal.” While he conceded that
he had noted that the Petitioner wanted to commit “suicide by
State,” Dr. Seidner also acknowledged that the Petitioner had
stated that “he’s not suicidal.” Dr. Seidner explained the
apparently-conflicting statements:



                              -9-
          [Petitioner] does not want to live on death row.
  Suicide is an unfortunate and . . . rather permanent
  solution to a temporary problem. There are people who
  have a permanent problem and there’s no solution. . . .
  He’s been sentenced to death . . . and he has weighed his
  self[-]interests in terms of challenging this and what he
  would get, which is continued decline and a life on
  death row[,] which he has rejected. . . .

        Dr. Seidner further noted that Dr. Keith Caruso made
the distinction clear in his 2003 report when he discussed that
the Petitioner was unhappy about his situation. Dr. Seidner
acknowledged the Petitioner’s history of contradictions and
history with the criminal justice system. Dr. Seidner related
that the Petitioner went to trial in 2003, rather than pleading
guilty. The Petitioner then attempted to abandon his appeals.
In 2005 and 2006, the Petitioner made statements that he was
not filing a petition for post-conviction relief. In 2006, he
made statements to the media that he was looking forward to
his execution. He then filed a petition for post-conviction
relief, which he later asked the judge to dismiss. Dr. Seidner
described the Petitioner as dismissive of psychiatrists and
psychologists. He stated that the Petitioner described himself
as manipulative. Dr. Seidner conceded that the Petitioner’s
father committed suicide and that the Petitioner had a very
dysfunctional childhood. Additionally, he acknowledged a
history of mental illness in both his paternal and maternal
family members.

        Dr. Seidner reported that the Petitioner described his
current living conditions as “sensory deprivation -- breaks
people mentally and physically . . . it’s torture.” Dr. Seidner
had no knowledge that another inmate in the Petitioner’s unit
had committed suicide and that only two other death row
inmates were housed at Brushy Mountain. Dr. Seidner was
questioned regarding the Petitioner’s destruction of two
television sets and treasured personal items. Dr. Seidner
noted that this behavior was “not impulsivity;” rather, the
actions were “egregious and dramatic manipulation.” Dr.
Seidner remarked that the Petitioner “knows exactly what he
is doing.”
                             -10-
        Dr. Seidner acknowledged that on July 15, 1981, a
report indicated that “[Petitioner] directs destructiveness to
himself, head banging, cutting and low impulse control.” He
acknowledged that on January 15, 1983, when the Petitioner
was fourteen years old, a report indicated that the Petitioner
was transferred from one juvenile institution to another,
noting that the Petitioner “attempts to inflict self[-]injury and
self[-]mutilation.” While a juvenile, the Petitioner was
medicated with Mellaril, Haldol, Thorazine, Elavil, and
Sinequan, all of which are classified as antidepressants. Dr.
Seidner also acknowledged a psychiatric report from
November 23, 1983, documenting at least two incidents of
self[-]injurious behavior after which the Petitioner requested
to be isolated. At this time, the Petitioner also indicated that
he had huffed inhalants, had engaged in chronic substance
abuse, heard voices telling him to do things, thought about
suicide, and was depressed and angry. On December 9, 1983,
the Petitioner was placed in medical isolation because he tried
to hang himself twice with a sheet. At this time, the Petitioner
reported family problems and that voices told him to kill his
mother. In a report dated June 8, 1984, the Petitioner was
certified as severely emotionally disturbed, a finding
necessary to qualify for special education services. Four days
later, following a disagreement with a girlfriend, the
Petitioner was admitted to the hospital following ingestion of
several pills with alcohol. On November 25, 1984, a report
indicated at least six incidents of self-inflicted wounds
resulting from the Petitioner’s swallowing thumb tacks. Dr.
Seidner acknowledged that the Petitioner was admitted to the
hospital on February 26, 1986, and again on February 28,
1986, from overdoses of Sinequan. He noted, however, that
the reports indicated that these overdoses were “not being
anything more than a gesture and manipulative.”

       Dr. Seidner stated that a CAT scan of the Petitioner on
July 25, 1986, revealed an osteolytic lesion on the right rear
juncture of the frontal and temporal lobes. On October 31,
1986, the Petitioner was admitted to the Tennessee State
Prison hospital with a history of recurrent auditory
hallucinations. The Petitioner had surgery to remove the
                              -11-
tumor. On February 23, 1987, the Petitioner complained of
blackouts and weakness in his left arm and leg.

        On August 16, 2007, Dr. Pamela Auble provided an
affidavit in which she stated that she performed a
neuropsychological evaluation of the Petitioner, as authorized
by the trial court in 2003. She noted that the Petitioner had a
long history of psychiatric illness, including major
depression, suicide attempts, and hallucinations. Dr. Auble
concluded that the Petitioner’s ability to engage in abstract
reasoning was variable. She noted that a medical record
indicated that a right frontal tumor was removed in 1986,
without damage to the Petitioner’s brain. Due to symptoms in
his left arm and leg and the Petitioner’s self-report of frequent
headaches, Dr. Auble recommended medical imaging of the
brain to rule out a recurrence of the tumor. Dr. Auble further
noted that “[c]ompetency is not static, but rather a function of
the individual’s present state.” Dr. Auble concluded that she
was unable to “venture an opinion on [Petitioner’s] present
competency” because she had not seen him in four years.

       Dr. Seidner remarked that Dr. Auble did not state that
the Petitioner lacked competence. Rather, Dr. Auble noted
that she observed signs that could potentially be a problem.
Dr. Seidner stated that Dr. Auble found a deficit in motor
speed and finger tapping and related these deficits to the
tumor which was removed.

       ....

       On August 20, 2007, Dr. Keith Caruso, through
affidavit, stated that he evaluated the Petitioner in June 2003.
Dr. Caruso recommended a CT scan due to the removal of a
tumor when the Petitioner was eighteen years old. Dr. Caruso
concluded that the Petitioner met the criteria for several
disorders, including Intermittent Explosive Disorder. Dr.
Caruso added that the Petitioner suffers from instability in his
relationships, affect, impulse control, anger modulation, and
sense of personal identity. The Petitioner has a history of
suicidal ideation and self-injury and is prone to paranoid
ideation and transient psychotic symptoms under stress. The
                              -12-
competency of individuals such as this can wax and wane
depending upon the circumstances. Dr. Caruso noted that he
could not offer an opinion as to the Petitioner’s present
competency because he has not seen him in more than four
years but stated that it would be prudent to reassess his
current competency based upon prior evaluations.

       On January 8, 2009, the post-conviction court entered
an order dismissing the petition for post-conviction relief.
The order reflected the procedural history of this matter,
including the Petitioner’s letters to the court expressing his
desire to withdraw the petition for post[-]conviction relief.
Specifically, the post-conviction court entered the following
findings of fact and conclusions of law:

         At an initial status hearing . . . this court inquired
  whether it was [P]etitioner’s desire to persist with his
  motion to withdraw his post-conviction petition.
  Petitioner responded that he wished to forego any
  further appeal of his conviction and sentence and stated
  that he was aware of the consequences of his actions.
  Petitioner indicated that he never intended to pursue
  post[-]conviction review.       He stated that he had
  consented to the filing of his post[-]conviction petition
  in order to allow him time to resolve problems he was
  having with his visitation rights at the prison. He stated
  that those matters had been resolved; thus, he no longer
  wished to move forward with the pending litigation.

         Again, prior to the start of the actual hearing to
  determine if a “genuine issue” as to competency existed,
  the court again inquired whether [P]etitioner desired to
  withdraw his post-conviction petition and [P]etitioner
  again indicated his desire to withdraw the petition. . . .
  Petitioner’s responses were coherent and showed not
  only a clear understanding of the post-conviction
  process; but, also demonstrated a remarkable ability to
  manipulate and bend the system to accommodate his
  needs and desires. . . .

         ....
                              -13-
          At the “genuine issue” hearing, counsel for
  [P]etitioner was permitted to present proof which she
  argued demonstrated there was a “genuine issue” as to
  [P]etitioner’s competency to withdraw his post[-
  ]conviction petition. . . . She informed the court that
  [P]etitioner had a history of mental illness and brain
  damage. . . . [She] did reveal an incident in March of
  2007, where [P]etitioner was disciplined for smearing
  feces on the walls of his cell. . . .

         ....

          The court allowed the [P]etitioner to address
  counsel’s assertions on the record and Petitioner
  indicated that he could produce witnesses who would
  testify that he is rational and could say that he has not
  changed his mind on the issue of withdrawing his post-
  conviction petition. With regard to the incident alluded
  to by [Petitioner’s counsel] regarding [P]etitioner being
  disciplined for smearing feces on the walls of his cell,
  [P]etitioner explained that such action was a form of
  protest over what he and other inmates perceived as
  mistreatment by the guards. . . . He claimed his actions
  were a form of civil disobedience aimed at forcing
  changes in prison policy. . . .

         ....

         . . . [T]his court found . . . a genuine issue existed
  as to whether [P]etitioner is competent to withdraw his
  post-conviction petition. . . . Thus, pursuant to Rule 28,
  this court ordered the parties to submit a list of mental
  health experts who could perform a timely evaluation of
  the [P]etitioner’s present competence.

      The post-conviction court related that the court
appointed Dr. Hutson, a clinical psychologist, and Dr. Brown,
a psychiatrist, to evaluate the Petitioner for competency. Dr.
Hutson timely submitted a report in which he indicated that
he found the Petitioner was competent to waive post-
                              -14-
conviction review. The court later learned that Dr. Hutson
had mistakenly been compensated with funds from the
Tennessee District Attorney General’s Conference. Although
the court found the State made no attempt to influence Dr.
Hutson’s opinion, the court ruled that Dr. Hutson’s report
would be disregarded. Dr. Brown failed to begin the
evaluation six months after appointment and indicated that he
would need an additional seven months. In light of the delay,
the court appointed Dr. Seidner to evaluate the Petitioner. Dr.
Seidner found the Petitioner competent to withdraw his
petition for post[-]conviction review. Notwithstanding, “out
of an abundance of caution,” the post-conviction court
scheduled an evidentiary hearing as to competency of the
Petitioner.

       ....

       The post[-]conviction court continued to provide a
summary of the Petitioner’s medical and psychiatric history
relating that:

         At the age of ten, [P]etitioner set his house on
  fire and was evaluated by mental health professionals of
  Northwest Tennessee Mental Health Center. While in
  juvenile custody, the [P]etitioner’s I.Q. was evaluated
  and he was found to have a full scale I.Q. of 78. Three
  years later, Petitioner was diagnosed as “socialized
  aggressive”. . . . In 1983, he was given the Stanford-
  Binet I.Q. test and was found to have an I.Q. of 77.
  Later that year, he was evaluated by Tom Biller, Ed.D. .
  . .    Biller found [P]etitioner has “deeply rooted
  antisocial tendencies.” In 1986 the [P]etitioner killed
  his mother and was diagnosed with “sociopathic
  personality disorder.” He was later referred to Midtown
  Mental Health Institute (MTMHI), where he was found
  competent to stand trial.

        In August of 1986 doctors discovered a benign
  tumor on the right side of [P]etitioner’s skull. At the
  same time, [P]etitioner was diagnosed with substance
  abuse and antisocial personality disorder. Notes from
                             -15-
MTMHI indicate that the “CT abnormality had nothing
to do with [Petitioner’s] thinking.” Later in 1986, the
[P]etitioner had surgery to remove the tumor in his
front/parietal bone. Notes from Meharry Hubbard
Hospital indicate that follow up testing revealed a small
tumor in the right posterior bone[;]            however,
[P]etitioner refused further surgery. A later EEG
showed normal functioning and “no evidence of brain
damage.” Additionally, a later CT scan was negative
for tumor.

        Tennessee Department of Correction records
indicate that the Petitioner has been previously
diagnosed with intermittent explosive disorder and
antisocial/narcissistic personality disorder. In January
of 2002, [P]etitioner killed a prison counselor. In 2003 .
. . Petitioner was evaluated by Pamela Auble, a clinical
neuropsychologist. Dr. Auble found that [P]etitioner’s
“estimated intelligence fell within the average range.” . .
. Dr. Auble indicated that she had ruled out depressive
disorder and psychotic disorder. However, she found
[P]etitioner may be suffering from antisocial personality
disorder and indicated she could not rule out borderline
personality disorder.        Finally, Dr. Auble found
[P]etitioner had no “widespread compromise in
functioning.” . . . Her reports indicate that, at the time,
[P]etitioner had a full scale IQ of 98. She noted that “the
tumor that was removed in 1986 . . . without damage to
the brain.”

       During this period, [P]etitioner was also
evaluated by Dr. Keith Caruso, a clinical psychologist. .
. .    [I]n 1995, [P]etitioner was diagnosed with
Delusional Disorder, Persecutoriy [sic] Type. . . . Dr.
Caruso states that he found the [P]etitioner’s thought
processes “were linear, logical and goal-directed.” . . .
Dr. Caruso stated that the [P]etitioner later indicated that
he was not suicidal; but, had “no intention of living 30
to 40 years in prison.” Dr. Caruso found “no evidence
of delusions or perceptual disturbance.” . . .

                           -16-
         Dr. Caruso concluded that the [P]etitioner
  suffered from Intermittent Explosive Disorder, which he
  described as “a severe mental disease;” however, he
  found the [P]etitioner was competent to stand trial.

       Based upon this evidence, the court declined to find
that the Petitioner’s then-current comments or desires
indicated that he suffered from a mental disease or defect in
the form of chronic severe depression. In addition, the court
did not conclude that the Petitioner was suicidal or suffered
from some other disorder or defect that might affect his
ability to make a rational choice to withdraw from further
post-conviction review of his conviction and sentence. The
court continued to find that:

         Even if this court were to find [P]etitioner does
  indeed suffer from a mental disease or defect either in
  the form of chronic, severe depression; brain
  abnormality or injury; or some other psychological
  malady, because this court finds that such mental
  disease or defect does not prevent [P]etitioner from
  understanding his legal position, the court would
  nonetheless find [P]etitioner is competent to withdraw
  his post[-]conviction petition.

          . . . [T]his court finds [P]etitioner has a broad
  grasp of the legal ramifications of his decision. [T]he
  [P]etitioner has demonstrated a detailed understanding
  of the sentence he faces, the ramifications of
  withdrawing his current petition for post-conviction
  relief, and the legal procedures associated with such a
  decision.

        The lower court further noted that the “[P]etitioner
appears particularly adept at manipulating the system to suit
his purpose. Thus, his choices appear both cogent and
rational.” Finally, the lower court determined that “even if it
were to presume [P]etitioner suffers from some mental
disease or defect, any such affliction has not compromised
[P]etitioner’s ability to make a rational choice amongst the
legal options available to him.”
                             -17-
Hugueley, 2011 WL 2361824, at *10-16 (some alterations in original).

       The Tennessee Court of Criminal Appeals noted that, in 2008,
Petitioner “consistently expressed a desire to withdraw his post-conviction
petition” and drafted coherent, “extremely articulate and meticulously
thought-out” pro se pleadings. Id. at *27. He asserted in the post-
conviction process that Hutson had found him competent and that “finding
should suffice.” Id.

       Seidner concluded that Petitioner suffered from antisocial
personality disorder. Id. at *40. However, he determined that the disorder
did not affect Petitioner’s understanding of his legal position:

              [Petitioner] has no mental disease or defect that
       prevents him from understanding his legal position and
       options. His mental status and performance on objective
       measures of intelligence, executive decision[-]making
       capacity, and personality testing demonstrate his rationality
       and high level of flexible cognition that is not distorted by
       affect. He fully appreciates his position and makes rational
       choices with respect to abandoning further litigation.

Id. Seidner addressed whether Petitioner was able to make a rational choice
amongst his legal options:

               There is no observable or measurable impairment in
       [Petitioner’s] rational process as it relates to his functioning in
       this litigation. He has the demonstrated capacity to make
       rational, pertinent, and reasoned decisions.             He fully
       understands and anticipates the consequences of these
       decisions from both a personal and legal perspective.

Id. at *41.

       The Tennessee Court of Criminal Appeals opined:

              The records in the present case and in the Petitioner’s
       direct appeal indicate that the Petitioner has a firm grasp of
       the legal process and the legal ramifications of his decisions.
       The record further demonstrates the Petitioner’s willingness
                                      -18-
              to use his knowledge of the legal system to manipulate
              proceedings to further his own interests or agenda. The
              Petitioner is currently serving a death sentence and two life
              sentences under severe prison restrictions because of his
              violent history. The post-conviction court’s determination of
              competency is supported by the fact that the Petitioner arrived
              at the competency hearing with a presumption that he was
              competent. This presumption was bolstered by previous
              determinations of competency. The record reflects that the
              post-conviction court had no doubt as to the Petitioner’s
              competency but merely ordered the evaluation out of an
              abundance of caution with consideration of the severity of the
              proceedings. With consideration of the evidence and the
              applicable standard of review, we conclude that sufficient
              basis exists to support the lower court’s finding that the
              Petitioner is competent to withdraw his petition for post-
              conviction relief.

Stephen Hugueley, 2015 WL 225053, at *2-12.

      The basis for the Petitioner’s latest foray into the state court system is a September
17, 2014 letter from Dr. George Woods who opined that the Petitioner was incompetent
at each stage of the proceedings, his trial, his withdrawal of his petition for post-
conviction relief, and at the present time. That letter concludes with the opinion of Dr.
Woods:

              [The Petitioner] has multiple neurological and neuropsychiatric
       symptoms, including affective dysregulation, impaired registration,
       defective problem initiation, impaired judgment, clinical perseveration,
       poor problem sequencing, grandiosity, irritability, agitation, flight of ideas,
       and circumstantiality. These symptoms are associated with neurological
       disorders. The etiology of these disorders is complex and interconnected,
       creating a depth of impaired functioning and disruptive behavior greater
       than would be predicted from any one disorder independently. The
       multiplicity of symptoms explains [the Petitioner’s] atypical presentation
       and behavioral dysfunction.

             Moreover, [the Petitioner’s] symptoms are interrelated in a cognitive
       synergy that rendered him unable to function effectively as both an
       adolescent and an adult. [The Petitioner] is irrational, impulsive, and
       seemingly unable to effectively and consistently control his behavior. [The
                                            -19-
       Petitioner’s] irrational behavior is long-standing, long pre-dating his trial on
       the instant case. His limitations rendered him incompetent to stand trial:
       his “impaired sense of reality substantially undermine[d] his judgment and
       prevent[ed] him from cooperating rationally with his lawyer.” [The
       Petitioner] was also incompetent to waive post-conviction as his brain
       defect substantially affected his capacity to “appreciate his position and
       make a rational choice with respect to continuing or abandoning further
       litigation.”

Id. at *2.

       We note that both the 2011 state post-conviction appeal and the 2015 federal
habeas corpus action include lengthy discussions of the opinions of Dr. Keith Caruso,
who examined the Petitioner in 2003 and submitted an affidavit in 2007, and Dr. Bruce
Seidner, who examined the Petitioner in 2008, as well as other mental health
professionals. Accordingly, we will incorporate the findings and conclusions of those
cases in our analysis of the present appeal.

                                        ANALYSIS

        As we have set out, the Petitioner’s claims are that he is entitled to coram nobis
relief because of “newly discovered evidence” that he was incompetent both at the time
of his trial and when he was allowed to withdraw his petition for post-conviction relief.
The State responds that his petition is untimely and that a coram nobis petition may not
be utilized to challenge competency to stand trial or to withdraw a post-conviction
petition. As we will explain, we agree with the State.

       A writ of error coram nobis is an “extraordinary procedural remedy,” filling only a
“slight gap into which few cases fall.” State v. Mixon, 983 S.W.2d 661, 672 (Tenn.
1999) (citation omitted). Tennessee Code Annotated section 40-26-105(b) provides that
coram nobis relief is available in criminal cases as follows:

               The relief obtainable by this proceeding shall be confined to errors
       dehors the record and to matters that were not or could not have been
       litigated on the trial of the case, on a motion for a new trial, on appeal in the
       nature of a writ of error, on writ of error, or in a habeas corpus proceeding.
       Upon a showing by the defendant that the defendant was without fault in
       failing to present certain evidence at the proper time, a writ of error coram
       nobis will lie for subsequently or newly discovered evidence relating to
       matters which were litigated at the trial if the judge determines that such

                                             -20-
        evidence may have resulted in a different judgment, had it been presented at
        the trial.

        Our supreme court has stated the standard of review is “whether a reasonable basis
exists for concluding that had the evidence been presented at trial, the result of the
proceedings might have been different.” State v. Vasques, 221 S.W.3d 514, 525-28
(Tenn. 2007) (citation omitted).1 “If the defendant is ‘without fault’ in the sense that the
exercise of reasonable diligence would not have led to a timely discovery of the new
information, the trial judge must then consider both the evidence at trial and that offered
at the coram nobis proceeding in order to determine whether the new evidence may have
led to a different result.” Id. at 527-28. The decision whether to grant or deny a petition
for writ of error coram nobis on its merits rests within the sound discretion of the trial
court. Harris v. State, 301 S.W.3d 141, 144 (Tenn. 2010) (citing Vasques, 221 S.W.3d
514 at 527-28). “A court abuses its discretion when it applies an incorrect legal standard
or its decision is illogical or unreasonable, is based on a clearly erroneous assessment of
the evidence, or utilizes reasoning that results in an injustice to the complaining party.”
State v. Wilson, 367 S.W.3d 229, 235 (Tenn. 2012).

        Petitions for writ of error coram nobis are subject to a one-year statute of
limitations. Tenn. Code Ann. § 27-7-103; Harris, 301 S.W.3d at 144. The one-year
statute of limitations may, however, be tolled on due process grounds if the petitioner
seeks relief based upon newly discovered evidence of actual innocence. Wilson, 367
S.W.3d at 234. In determining whether tolling is proper, the court must balance the
petitioner’s interest in having a hearing with the State’s interest in preventing a claim that
is stale and groundless. Harris, 301 S.W.3d at 145 (citing Workman v. State, 41 S.W.3d
100, 102 (Tenn. 2001)). Generally, “before a state may terminate a claim for failure to
comply with . . . statutes of limitations, due process requires that potential litigants be
provided an opportunity for the presentation of claims at a meaningful time and in a
meaningful manner.” Burford v. State, 845 S.W.2d 204, 208 (Tenn. 1992). The Burford
rule consists of three steps:

              (1) determine when the limitations period would normally have
        begun to run;

                (2) determine whether the ground for relief actually arose after the
        limitations period would normally have commenced; and



        1
          We note that Vasques appears to use, interchangeably, the phrase “different judgment,” as set
out in the coram nobis statute, with the phrase “different result.” While these phrases appear to have the
same, or nearly so, meaning, we will use the statutory phrase in this opinion.
                                                  -21-
             (3) if the grounds are “later-arising,” determine if, under the facts of
      the case, a strict application of the limitations period would effectively deny
      the petitioner a reasonable opportunity to present the claim.

Sands v. State, 903 S.W.2d 297, 301 (Tenn. 1995). Whether a claim is time-barred is a
question of law, which we review de novo. Harris, 301 S.W.3d at 145 (citation omitted).

        As we will explain, the petition for writ of error coram nobis, which is the basis
for this appeal, has several fatal flaws. First, it is untimely by a number of years.
Secondly, while the Petitioner denotes the additional information regarding his mental
status as “newly discovered evidence,” it simply is a matter of his locating two mental
health experts who disagree with the previous experts who examined the Petitioner at
length, both prior to his trial and his being allowed to withdraw his post-conviction
petition. Further, the new opinions that the Petitioner was not competent either at the
time of trial or at the time of withdrawal of his post-conviction petition would not result
in a different judgment, as required by Tennessee Code Annotated section 40-26-105(b).
Rather, because of his incompetency, no judgment would have been entered.

                               A. Timeliness of Petition

       Both in the coram nobis court and on appeal, the State argues that the petition for
coram nobis relief was untimely, because it was not filed within one year of the
challenged judgment’s becoming final, as required by Tennessee Code Annotated section
27-7-103. The Petitioner responds that his petition was timely because it was filed within
one year of the discovery of his brain abnormalities, which had rendered him incompetent
ten years earlier, when he was tried.

      In Wilson, our supreme court explained that the one-year statute of limitations for
coram nobis petitions is waived for those asserting actual innocence established by the
newly discovered evidence:

             The one-year statute of limitations for a petition for writ of error
      coram nobis may be tolled on due process grounds if a petition seeks relief
      based upon newly discovered evidence of actual innocence. Harris, 301
S.W.3d at 145 (citing Workman v. State, 41 S.W.3d 100, 101 (Tenn.
      2001)). In determining whether tolling of the statute is proper, the court is
      required to balance the petitioner’s interest in having a hearing with the
      interest of the State in preventing a claim that is stale and groundless.
      Harris, 301 S.W.3d at 145 (citing Workman, 41 S.W.3d at 103). Generally,
      “before a state may terminate a claim for failure to comply with . . . statutes
      of limitations, due process requires that potential litigants be provided an
                                           -22-
       opportunity for the presentation of claims at a meaningful time and in a
       meaningful manner.” Burford v. State, 845 S.W.2d 204, 208 (Tenn. 1992).
367 S.W.3d at 234.

       The time period for seeking coram nobis relief began to run on January 2, 2004,
which was thirty days after the trial court denied the Petitioner’s motion for a new trial.
Stephen Lynn Hugueley, No. W2004-00057-CCA-R3-CD, 2005 WL 645179, at *5
(Tenn. Crim. App. Mar. 17, 2005), aff’d, 185 S.W.3d at 364. Accordingly, the
Petitioner’s window to seek coram nobis relief expired on January 2, 2005. Because his
petition was not filed until September 26, 2014, it was untimely by a number of years,
unless his right to due process requires that the statute of limitations be tolled. We will
apply the Burford test to determine if this is the case.

       Initially, we note that, although evidence of the Petitioner’s brain scan became
available on September 27, 2013, he waited until nearly the last possible moment,
September 26, 2014, to file his coram nobis petition. Previously, this court has observed
that the Petitioner “manipulate[s] proceedings to further his own interests or agenda,”
Stephen Lynn Hugueley, 2011 WL 2361824, at *41, and that he “orchestrated delays,”
Stephen Hugueley, 2015 WL 225053, at *18. Additionally, the Petitioner is not claiming
that he is innocent of the homicide, rather, that he was not competent to stand trial. As
our supreme court explained in Payne v. State, 493 S.W.3d 478, 483 (Tenn. 2016), “a
capital defendant’s intellectual disability does not render him actually innocent of the
death penalty offense.” The Petitioner’s mental problems were recognized and
documented long before his trial. Prior to the trial, he was determined to be competent
for that proceeding. He does not have a valid due process claim requiring tolling because
he is not contending he is actually innocent of the crime. Rather, the Petitioner’s claim is
that no judgment at all should have been entered against him because of his mental
incompetency.

       As evidence that the present claims of the Petitioner are not “late arising,” Chief
Judge Breen noted that “Petitioner has had mental health issues since childhood, and the
record is replete with evaluation of his mental health status and information related to his
brain tumor. The record also indicates Petitioner’s unwillingness to be evaluated for
competency in the state court proceedings.” Stephen Hugueley, 2015 WL 225053, at
*16. We agree and conclude that the Petitioner’s claim of incompetency is not “late
arising” but, simply, a repackaging of his longstanding mental health problems combined
with locating two expert witnesses to assert that the previous evaluations, concluding that
the Petitioner was competent, were deficient.



                                            -23-
        Accordingly, we conclude that there is no basis for tolling of the statute of
limitations for seeking coram nobis relief and that, as a result, the petition was untimely.

                             B. Newly Discovered Evidence

       In the error coram nobis petition, filed on the Petitioner’s behalf by his aunt, the
Petitioner relies upon the determinations of two mental health experts, who based their
opinions on the results of his 2013 MRI, which showed abnormal brain development. Dr.
George Woods opined that, because of his mental disease or defect, the Petitioner was
unable to consult with his trial lawyer with a reasonable degree of rational understanding.
In the opinion of Dr. Woods, the Petitioner’s brain defects “undermine[d] his judgment
and his ability to rationally cooperate with counsel.” Dr. Woods diagnosed the Petitioner
as having a major neurocognitive disorder and bipolar disorder due to a medical
condition.

       By letter dated September 16, 2014, Dr. Erin Bigler, a neuropsychologist, stated
that, based upon the Petitioner’s 2013 MRI, the Petitioner had a “reduced hyppocampal
volume and increased size of the temporal horn,” findings which suggested that the
temporal lobe regions of his brain deviated from typical size. However, Dr. Bigler did
not provide an opinion as to the competency of the Petitioner.

      In a May 28, 2015 addendum to his November 26, 2014 letter, Dr. Siddhartha
Nadkarni, Assistant Professor of Neurology and Psychiatry at the NYU School of
Medicine, stated that he examined the Petitioner on April 22, 2015, and opined:

              These functions of the frontal lobes are critical in “consulting with
       one’s lawyer with a reasonable degree of rational understanding” as
       required by Dusky [v. United States, 362 U.S. 402 (1960)]. [The
       Petitioner’s] understanding is inherently irrational as he cannot properly
       process external and internal cues. That is to say, because of his brain
       malformation, [the Petitioner’s] capacity to rationally understand the
       proceedings is compromised. This applies to the “rational as well as factual
       understanding of proceedings against him” as well; his actions are
       impulsive and reactionary as a result of his brain dysfunction and his
       cognitive impairments. In my opinion, [the Petitioner] is incompetent
       under the Dusky standard because of these impairments.

       We note that while the coram nobis petition included, as exhibits, records of the
Petitioner’s behavioral problems dating back to at least 1980, it did not include, other
than brief criticisms, reports regarding the extensive earlier examinations of the

                                            -24-
Petitioner, which concluded that he was competent both to stand trial and later withdraw
his post-conviction petition.

        In the federal habeas corpus action, Chief Judge Breen concluded that the claims
the Petitioner made, in part relating to his “competency, mental state, social history and
intellectual capacity,” were untimely because they had not been presented “from the date
on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.” Stephen Hugueley, 2015 WL 225053,
at *17-18. As the court explained, “[a]lthough the brain imaging conducted in September
2013 may have provided additional information in support of Petitioner’s claims,” the
allegations . . . did not rely on a new factual predicate.” Id. at *18. The court further
observed:

       As evidenced by the Tennessee Court of Criminal Appeals’ decision in
       2011, [the Petitioner’s] mental health and competency including issues of
       brain damage have been present in Petitioner’s cases for some time. See
       Hugueley v. State, No. W2009-00271-CCA-R3-PD, 2011 WL 2361824, at
       *13-14, 18, 36-43 (Tenn. Crim. App. June 8, 2011). Petitioner also
       presented claims that were substantially similar in his prior motion to
       amend the petition, and these claims were determined to be time barred.

Id.

        We agree with this determination by Chief Judge Breen. It was well documented
that the Petitioner had serious behavioral problems. Mental evaluations before his 2003
trial concluded that he was competent to be tried for first degree premeditated murder.
Later examinations to determine whether he was competent to withdraw his post-
conviction petition resulted in the same finding, that he was competent to do so. This
current appeal merely present different opinions, long after the fact, that he was
incompetent then and even at the time of his 2003 trial. In both his coram nobis petition,
as well as in this appeal, the Petitioner virtually ignores the previous detailed findings of
mental health experts that he was competent. The coram nobis statute is intended to
provide relief from what may have been an injustice, not to reward a petitioner who has
been successful in his search to find new experts who disagree with the previous experts
involved in the matter. Thus, this petition fails for that reason as well.

                           C. Merits of Coram Nobis Petition

       The Petitioner’s claim that he is entitled to coram nobis relief is faulty for several
reasons. First, Tennessee Code Annotated section 40-26-105(b) makes such relief
available only to “newly discovered evidence relating to matters which were litigated at
                                            -25-
the trial.” Determinations as to a defendant’s competency to stand trial are made by the
trial court prior to the trial and are not submitted to the jury. Thus, the incompetency
claims presented by the Petitioner would not have been litigated during the trial and
cannot be the basis for coram nobis relief. Such relief may be granted only for newly
discovered evidence that “may have resulted in a different judgment, had it been
presented at the trial.” Id. In fact, if the Petitioner had been determined by the trial court
to be incompetent to stand trial, no judgment at all would have been entered. Rather, the
court would have followed the procedures set out in Tennessee Code Annotated section
33-7-301 regarding possible hospitalization of an incompetent defendant. See State v.
Bailey, 213 S.W.3d 907, 911-12 (Tenn. Crim. App. 2006). Since no judgment is not a
“different judgment,” the Petitioner seeks relief which is not available through a coram
nobis action. Another hurdle which the Petitioner cannot overcome is the requirement
that the “newly discovered evidence” would be admissible in a retrial of the matter.
Newsome v. State, 995 S.W.2d 129, 135 (Tenn. Crim. App. 1998). As the coram nobis
court explained: “[E]vidence relating to [the Petitioner’s] competency to stand trial or
waive sentencing would not have been admissible” at a trial. For this additional reason,
the Petitioner’s claim is deficient.

                          D. Filing of Petition by Next Friend

        As for whether a relative of the Petitioner may maintain this action, the coram
nobis court concluded that it would be allowed for the limited purpose of this petition.
On appeal, the State does not object to this arrangement, and the record on appeal is not
sufficient for us to conclude otherwise. In view of this, we, likewise, will allow the
procedure for the limited purpose of this appeal.

                                      CONCLUSION

      Based upon the foregoing authorities and reasoning, we affirm the judgment of the
coram nobis court.

                                                   _________________________________
                                                   ALAN E. GLENN, JUDGE




                                            -26-